Pee Cueiam.
At all stages since he petitioned for his post conviction hearing, the defendant has been represented by court-appointed counsel. In two instances he seems to have found fault with his attorney, and the court, after hearing, permitted counsel to withdraw. However, other counsel were immediately appointed. The record discloses the defendant has been properly represented at all times material to the present inquiry.
*128At the trial now here for review, Judge Shaw set aside the conviction on the charge of house breaking, whether as being against the greater weight of the evidence, or that no judgment was entered on that charge in the 1960 trial, the record does not disclose. The reason for setting the verdict aside is immaterial. Judge Shaw set aside the conviction for the larceny of the automobile upon the ground that the defendant had completed the service of that sentence before he applied for a post conviction hearing.
Judge Shaw has been careful to protect the defendant’s rights at all stages of this proceeding. The record discloses
No error.